oo nT

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | /U |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Enrique Rodriguez-Gilbert Case Number: 3:19-mj-23377

Victor N. Pip ppeSnencrenencunne.
Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 88366298 |
THE DEFENDANT: : | | | AUG 2 0 2019
XI pleaded guilty to count(s) 1 of Complaint a
O was found guilty to count(s) SOUT at SIsTAGr er é, Sea
after a plea of not guilty. rely
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 . ~ . ILLEGAL ENTRY (Misdemeanor) |
CL) The defendant has been found not guilty on count(s)
CL) Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
"The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

a TIME SERVED | a days

] Assessment: $10 WAIVED & Fine: WAIVED

XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. ;

(] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, August 20, 2019
Date of Imposition of Sentence

receives UA bel Calle | qr ff yo

DUSM HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy . : 3:19-mj-23377

 

 
